Case: 10-10982 Document: 00511442689 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011
                                     No. 10-10982
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TERRY JAMES,

                                                   Plaintiff-Appellant

v.

WANDA PARISH,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CV-1437


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Terry James appeals the district court’s summary judgment in favor of
Wanda Parish, dismissing his 42 U.S.C. § 1981 action with prejudice. James has
filed a motion for leave to proceed in forma pauperis (IFP) on appeal, challenging
the district court’s denial of IFP and certification that his appeal was not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.
§ 1915(a)(2); F ED. R. A PP. P. 24(a)(3). James argues that Parish refused to
provide verification of his lost wages at Fiesta Food Mart, which prevented him

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10982 Document: 00511442689 Page: 2 Date Filed: 04/12/2011

                                  No. 10-10982

from obtaining personal injury protection benefits under his insurance contract
and that Parish’s interference with the enforcement of his insurance contract
was retaliatory and racially motivated.
      James has not shown that the district court erred in granting Parish’s
summary judgment motion. We have suggested that a plaintiff does not have
a cause of action under § 1981 against a third party for interference with the
plaintiff’s right to make and enforce contracts. See Felton v. Polles, 315 F.3d
470, 480 (5th Cir. 2002), abrogated on other grounds, Burlington Northern &
Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006); see also Green v. State Bar of Tex.,
27 F.3d 1083, 1086 (5th Cir. 1994). Further, James has not shown that Parish
acted with intent to discriminate against him on the basis of his race. James did
not allege any facts that would indicate that Parish failed to provide the
verification of lost wages because of James’s race. See Green, 27 F.3d at 1086.
James is not entitled to relief based on his conclusional allegations.         See
Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).
      This appeal is without arguable merit and is thus frivolous. See Taylor v.
Johnson, 257 F.3d 470, 472 (5th Cir. 2001). Accordingly, James’s IFP motion is
DENIED and the appeal is DISMISSED. See Baugh, 117 F.3d at 202 & n.24;
5th Cir. R. 42.2.




                                        2